 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoyce Brothers Storage and Van Company and Pat-rick Baker. Case 13-CA-20960August 18, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 2, 1982, Administrative Law JudgeArline Pacht issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions and the Respondent filed a response tothe exceptions. 'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,2and conclu-sions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Joyce BrothersStorage and Van Company, Chicago, Illinois, itsofficers, agents, successors, assigns, shall take theaction set forth in the said recommended Order.i The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-uctr Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing herfindings.2 In addition to filing exceptions the Charging Party has filed a motionto reopen the record. Subsequently, the Respondent filed an opposition tothe motion to reopen the record and motion to strike the ChargingParty's exceptions concerning references to evidence not incl, '-d in therecord. The Charging Party's and Respondent's motions are herebydenied as lacking in merit.The Administrative Law Judge cited Wright Line, a Division of WrightLine. Inc, 251 NLRB 1083 (1980), in finding that the General Counselfailed to make a prima facie showing that protected conduct was a moti-vating factor in the Respondent's decision to discharge Baker. In MemberJenkins' view, the Wright Line analysis is applicable only in cases involv-ing mixed motives, where a genuine lawful reason and a genuine unlaw-ful reason exist and are relied on. Thus, Member Jenkins would not applythat analysis where, as here, protected conduct is not shown to be a moti-vating factor in the decision to discharge an employee.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge: This casewas heard before me on October 27 to 28 and December263 NLRB No. 7815 to 16, 1981, in Chicago, Illinois. Pursuant to a chargefiled on March 20, 1981, a complaint issued on April 24,1981, and was consolidated with a separate complaintbased on a charge filed by William Halliday in Case 13-CA-21135. However, by order of October 26, 1981, theRegional Director for Region 13 of the National LaborRelations Board, sua sponte severed the cases, dismissedthe charge, and withdrew the complaint in Case 13-CA-21135.1 The surviving complaint in the above-captionedcase alleges, in substance, that Joyce Brothers (hereincalled Respondent) discharged and refused to reinstatePatrick Baker in violation of Section 8(a)(3) and (1) ofthe Act because he engaged in union activity. In addi-tion, Respondent allegedly committed independent viola-tions of Section 8(a)(1) of the Act by threatening to dis-miss the Charging Party on January 16 or 17 and onFebruary 11, 1981, and by threatening another employeewith discharge and other reprisals on various occasionsbetween February and July 1981 for offering evidence insupport of Baker's grievance.2 Respondent filed answersdenying the commission of any unfair labor practices andpleaded affirmatively that deferral to the decision of ajoint grievance committee warrants dismissal of the com-plaint.Upon the record, including my observation of the de-meanor of the witnesses and after due consideration ofthe briefs filed by counsel for the General Counsel andfor Respondent, I hereby make the following:FINDINGS OF FACTI. JURISDICTION; THE BUSINESS OF THE EMPLOYERAND THE LABOR ORGANIZATION INVOLVEDRespondent, an Illinois corporation with an office andprincipal place of business at 6228 North Clark Street,Chicago, Illinois, is engaged in the moving and storagebusiness. During the past calendar or fiscal year, a repre-sentative period, Respondent, in the course and conductof its business operations, derived gross revenues inexcess of $50,000 for the transportation of goods fromthe State of Illinois directly to points outside that State.Accordingly, I find that the Respondent is now, and hasbeen at all material times herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.Truck Drivers, Oil Drivers, Filling Station & PlatformWorkers, Local No. 705, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein called the Union), is now, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.The stated grounds for the dismissal was the Charging Party's failureto cooperate with the General Counsel's preparation of the case.After advising Respondent of its intent to amend by letter of October16, 1981, the General Counsel's motion to amend the complaint byadding allegations of threats purportedly occurring in June and July 1981was granted.544 JOYCE BROTHERS STORAGE11. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundJoyce Brothers, an agent of Allied Van Lines, is amember of a multiemployer organization, the MoversAssociation of Greater Chicago, which, inter alia, en-gages in collective-bargaining negotiations with theUnion on behalf of its constituents. Respondent, whosepresident Dennis Mudd also served as president of theAssociation, has had a 15-year relationship with severallocals affiliated with the International Brotherhood ofTeamsters and has been bound to a series of 3-year col-lective-bargaining agreements. The current contract withLocal 705, which expires on January 14, 1984, and itspredecessor, which was effective from January 15, 1978,to January 14, 1981, contained a grievance-arbitrationclause which provided at the third step for a hearingbefore a six-member joint grievance committee com-posed of an equal number of union and management rep-resentatives.3 Decisions reached by a majority of thecommittee were to be final and binding.B. The Charging Party Joins Joyce BrothersIn November 1978, Baker was terminated by his thenemployer Pickens-Kane which, like Respondent was amember of the Movers Association. While awaiting agrievance hearing on his discharge before the joint com-mittee, Baker applied for a position with Respondent andwas hired as a packer-helper. Baker testified that heasked Respondent's operations manager, Fahey, to askMudd to extend to him a personal offer of permanentemployment. Baker further testified that, during a recessin his grievance hearing, Mudd who served as a memberof the joint committee did offer him a job at JoyceBrothers. However, he conditioned that offer on extract-ing from Baker a commitment to avoid any involvementwith the Union. Specifically, Baker stated that Muddwarned him not to "get associated with the fuckingUnion because the Union can only mean trouble for me"and "if he did not live up to it [his promise to refrainfrom union activity] he would be terminated." Accord-ing to Baker, upon accepting Mudd's offer the joint com-mittee took no further action on his grievance.As with most of the critical events in this case, Re-spondent's version of the events in 1978 is completely atodds with Baker's. Thus, Mudd denied having a privateencounter such as Baker described during the grievancehearing (or at any other time), pointing out that commit-tee members avoided any contact with grievants in theevent that their rulings were adverse. In fact, Muddstated he was unaware that Baker was on Respondent'spayroll until the president of Pickens-Kane subsequentlyadvised him of that fact. Further, Fahey denied thatBaker ever requested that he urge Mudd to make a per-sonal offer of employment.In contrast to Baker, whose account of the circum-stances surrounding his employment at Joyce Brothersseemed improbable, Mudd who impressed me as a credi-ble witness testified in a consistent and logical manner.The fourth step provides for the appointment of an arbitrator wheregrievances were not resolved at the third step.As president of an association which had a lengthy andongoing relationship with the Union, it is inconceivablethat he would run the risk of making such intemperatecomments to Baker, a virtual stranger, whose union pro-clivities were unknown to him. Moreover, the minutes ofthe grievance hearing disclose that the joint committeeordered Baker's reinstatement with backpay. Since Bakerhad his job back at Pickens-Kane, there was no reasonfor Mudd to offer him employment at Joyce Brothers.Thus, Baker's attempt to attribute antiunion sentiments toMudd from the date of his hire was unsuccessful. In-stead, Mudd's participation in the committee's favorabledecision for Baker suggests that, at least in 1978, Muddharbored no animus toward him.4C. Baker's Union ActivityIn mid-December 1979, the Association and the Unionbegan negotiations for a new collective-bargaining agree-ment. On behalf of the Association, Mudd presented anew wage proposal to the Union which was referred toas the incentive or percentage plan. The Union's negoti-ating team immediately predicted that the proposal wasnot likely to be well received by the membership. Never-theless, at management's request, the union representa-tive promised to present the proposal in a neutralmanner.Mudd testified that, although he originally favored theincentive proposal, his support gradually eroded as he re-alized how unpalatable it was to his employees. Shortlyafter presenting the proposal at a bargaining session,Mudd called several meetings of the Joyce Brothers em-ployees to explain the measure's complex terms. At eachsuch meeting, several employees openly and candidly ex-pressed their opposition to the proposal. For example,employee Frank Osborne told Mudd he was "not goingfor it" and that he would not work under those condi-tions. Warehouse Foreman Chester Gdula bluntly ad-vised Mudd that he could "take the incentive plan andram it." After these group meetings, other employeesvigorously denounced the proposal to management.Warehouse Foreman Martin McDonagh5told Fahey andRobert Proctor, Respondent's customer service manager,that he thought the incentive plan "was a bunch of shit."Responding to Mudd's personal request to appraise theincentive plan, long-distance driver Mario Mangarellitold him that the plan would cost him $50 a day and,therefore, Mudd could throw the proposal in the garbagecan.On January 15, Baker attended a union meeting atwhich the proposal was presented to the membershipand he joined with most of the other 200 employeesthere who overwhelmingly rejected the incentive plan.By his own admission, Baker was attempting to keep alow profile and therefore was not among those employ-ees who spoke out publicly against the proposal either at4 Mudd also participated in a joint committee decision to reinstateBaker to his job at Pickens-Kane on at least one prior occasion' Despite the title of foreman, Odula and McDonagh were unit mem-bers covered by the Union's labor agreement. The record established thatthey exercised none of the authority which typically earmarks a supervi-sor under the Act.545 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe company or the union meetings. However, after theconclusion of the January 15 meeting, Baker, with ap-proximately nine other Joyce Brothers employees, metseparately with the Union's business agent, WilliamDicks, and expressed opposition to the proposal. At thesame time, Baker asked Dicks whether the employeeswould be compelled to work without a contract, notingthat if they did so they would be unprotected againstreprisal. Dicks assured Baker and his coworkers thatthey need not work without a contract."D. Events Preceding Baker's Discharge1. January 16-17Witnesses for the General Counsel and Respondentoffer widely divergent accounts of a series of eventsleading to Baker's discharge. Baker testified that at thestart of the workday, on January 16, with approximately10 other drivers present, he requested a day off for per-sonal reasons. Halliday then called him and coworkerJohn Maudlin into the dispatch office where Dicks,Fahey, long-distance dispatcher Bill Jay, and employeeMcDonagh were present. When Baker repeated that hewanted the day off, Dicks purportedly erupted that hewas attempting to prevent drivers from working withouta contract. Baker also testified that Dicks singled him outfor trying to block the incentive clause and warned himthat the Union would refuse to grieve any disciplinewhich might be imposed upon Baker if he refused towork.Dicks, Fahey, and McDonagh uniformly denied beingpresent at the small group meeting in the dispatcher'soffice which Baker described. Instead, Dicks testifiedthat, after being called to Joyce Brothers, he met with agroup of drivers and again assured them that they neednot work and would suffer no reprisals if they chose notto do so. He asked Fahey to confirm this position to thedrivers and Fahey corroborated Dicks' testimony that hedid so.As to the conflicting versions of this episode, I con-clude that Baker's story does not ring true. Dicks assert-ed that it was not his practice to identify or isolate anindividual's union efforts. Moreover, in these circum-stances, he would have no reason to do so since the tideof opposition against the incentive plan was virtuallyunanimous. Further, I find irrational Baker's assertionthat Dicks on one day would assure drivers that theyneed not work, only to reverse himself with driverspresent on the following morning. McDonagh too failedto support Baker's testimony. I find it significant that theGeneral Counsel neither cross-examined McDonagh inthis matter nor called Mauldin, the other driver whoBaker said was present, to verify Baker's claims aboutthis episode. A separate and subsequent incident relatedby another Joyce employee, Chester Gdula, casts furtherdoubt on the accuracy of Baker's description of the Janu-ary 16 meeting. Gdula stated that on one occasion whenI The candor which characterized the employees' comments to Muddabout the incentive proposal buttresses the conclusion that Mudd was notinclined to stifle union activity among his employees and thus would nothave conditioned Baker's employment on his promise to refrain from sim-ilar conduct.Baker mentioned he would continue working in theevent of a strike, Gdula promised to "bust both of his... ears." Baker subsequently reported this threat toFahey who in turn relayed it to Mudd. Mudd respondedwith an oral warning to Gdula admonishing him thatsuch threats were inappropriate. I infer from this episodethat Baker's position on not working without a contractwas not strongly asserted and, certainly, not earnestlymaintained.On the evening of January 16 Baker became embroiledin another situation about which there is a web of con-flicting testimony. Baker asserted that, on Halliday's in-struction, he called Fahey at home at 10:30 in the eve-ning. Fahey angrily denounced Baker as "a fuckingasshole for ...trying to block the percentage clause"and threatened that he would lose his job for that con-duct and for bringing other employees to the January 15union meeting in his car.7When Baker called Fahey asecond time several minutes later to pursue the matter,Fahey purportedly renewed his antiunion diatribe.According to Fahey, Baker's version of their phonecalls was a complete fabrication. Respondent calledMcDonagh as a witness to explain that he had encoun-tered Baker in a bar that evening in a drunken condition.McDonagh testified that Baker had accused him ofmaking certain unfavorable comments about him to man-agement and had threatened him with bodily harm.8McDonagh recounted that he had called Fahey at ap-proximately 9:30 p.m. somewhat fearful that Bakerwould carry out his threats. Fahey testified that at I a.m.he was awakened by a call from Baker who ranted thatMcDonagh was trying to undermine Baker's job. Faheysuggested that Baker's timing was inappropriate andhung up, whereupon Baker phoned again and resumedhis tirade. Several days later, Fahey issued a written rep-rimand to Baker for his unseemly phone calls.Again, the more plausible account of this episode wasoffered by Respondent's witnesses. I found McDonaghto be a credible witness with no motive to slant his testi-mony. Moreover, although Baker denied having threat-ened McDonagh, he did not contradict his testimony asto other aspects of their barroom confrontation. There-fore, concluding that Baker was inebriated, I find it farmore likely that he, not Fahey, engaged in an intemper-ate outburst on the telephone about matters that hadnothing to do with his position on the incentive clause.2. February IIBaker testified that at the end of the workday on Feb-ruary 11 Halliday warned him he would be fired in 2weeks for trying to block the incentive proposal. In asworn statement to a Board agent investigating this case,Baker attested that no one else overheard this remark.However, Danny Fox, a fellow driver and friend ofBaker's, claimed subsequently that he was standing justoutside Halliday's view and did overhear the threat. Hal-liday did not testify.7 It is interesting that Baker failed to include among Fahey's threatsany allusion to Baker's not working without a contract.8 McDonagh and Baker's encounter apparently had nothing to do withBaker's opposition to the incentive clause.546 JOYCE BROTHERS STORAGEI draw no conclusions about whether Halliday threat-ened to discharge Baker. However, I have grave doubtsthat, even if he did so, the threat bore any relationship toBaker's opposition to the wage proposal. Baker was lessvocal than any number of other employees who ex-pressed vigorous opposition to the measure. Moreover,since by February 11 management had withdrawn the in-centive proposal from the bargaining table, it couldhardly matter who had opposed the proposition. Further,attendance cards introduced into evidence reveal thatneither Fox nor Baker worked on February I 11. Al-though on rebuttal Baker claimed he visited the facilityto check on his future schedules, Fox offered no such ex-planation for his adventitious presence in the drivers'room on a day that he was not assigned to work.3. February 24: Allegations of stealing timeIn addition to its moving and storage operations, Re-spondent was under contract to Cook County to delivervoting machines by van and absentee ballots in companyor privately owned vehicles during election periods.During the November 1980 election, Fahey testified thatBaker took an inordinately long time to complete hiselection deliveries and pickups and thereby aroused sus-picions that he was stealing company time.' He also tes-tified that, because of a shortage of managerial personneland out of a desire not to create any friction among theemployees while negotiations were underway, he waiteduntil the new contract was executed before attempting toverify whether or not Baker was, in fact, stealing time.On February 24, with the new contract in place, Faheydecided that the moment was opportune to have Bakerfollowed. For most of the morning on February 24 Proc-tor and Halliday tailed Baker. At the outset, Baker drovea fellow employee from the plant to his home. He wasaccompanied by Fox who was not assigned to work thatday. After following Baker and Fox for several hoursthat morning, Proctor and Halliday returned to the facili-ty and reported to Fahey that, after Baker made hisscheduled stops, he drove the wrong way on a one-waystreet, parked, entered a restaurant at 9:45 a.m., atebreakfast, and remained there for the next 45 minutes.Then, according to Proctor, Baker drove along an ex-pressway exceeding the speed limit, exited, and took asomewhat circuitous route back to the barn, through anarea known as New Town. On one occasion, Bakerparked; Fox then exited from the vehicle and walkedaround briefly." Clark and Broadway both lead to the9 The General Counsel submits that Respondent's failure to call Halli-day as a witness warrants an adverse inference that his testimony wouldnot support Respondent's case. I decline to draw such an inference. Judg-ing by the General Counsel's order severing the instant case from thecomplaint, which was based on a charge filed by Halliday subsequent tohis discharge by Respondent, it appears that he was equally available orunavailable, as the case may be, to either party. Accordingly, no adverseinference is warranted. 3A Wigmore, Evidence, §§ 1017-18 (3d ed 1970).See Consolidated Freightways Corporation of Delaware, 257 NLRB 1281,1290, fn. 19 (1981).10 In the moving industry a driver's failure to report break periods, forwhich he would not otherwise be paid, is commonly referred to as steal-ing time.II New Town, as Fahey explained, is an area frequented by so-calledstreet people and bordered by bars.Company's facility, but Clark is a wider street and amore direct route.Not surprisingly, Baker and Fox offered a different de-scription of their morning's activities. Baker claimed that,at the start of the day, he advised Fahey that he washaving difficulties with his car and asked to use a compa-ny vehicle; however, Fahey denied his request. Bakerconceded that he dropped one employee near his homeand that Fox accompanied him on his deliveries, butmaintained that it was customary to have passengers ac-company drivers on election days without obtainingmanagement's prior approval. Baker further explainedthat he parked his vehicle at a gas station while he tele-phoned to the dispatcher as he was required to do aftercompleting his morning deliveries. Since the station wasclosed, he entered a nearby restaurant at approximately10:10 or 10:15 a.m. to make his call. After twice obtain-ing busy signals, he finally reached the dispatcher andwas told to report back to the facility. Both he and Foxclaimed that they remained in the restaurant no morethan 20 minutes and denied that they ate breakfast there.Given the condition of his vehicle, Baker explained thathe decided to return to the bar via Broadway rather thanClark because it had less traffic and had fewer lights.Baker and Fox both denied engaging in a detour andfrolic through New Town.After a lunch break, Baker used his car for deliveriesfor the balance of the day without incident. However,the following day he brought his car to a repair shop. Atthe hearing, he produced a bill from the garage showingthat the brakes on his vehicle had been repaired on Feb-ruary 25.4. February 26: The dischargeBaker submitted his timecard on February 25 for thepreceding day. In reviewing this card the subsequentday, Fahey observed that Baker failed to report takingany break. He then summoned Baker to his office, ques-tioned him, and, after hearing Baker's denials, dischargedhim. On the same day Respondent issued Baker a letterwhich recited the route that he had taken on February24 and attributed the discharge to his transporting unau-thorized passengers, as well as taking and failing torecord an excessive break.Fahey conceded that employees were rarely disci-plined for stealing time if the amount of time involvedwas less than half an hour and, when confronted withthe error or omission in his timecard, the employee ad-mitted his wrongdoing. Under those circumstances,Fahey explained that the employee's timecard would berevised by a supervisor to reflect the accurate breaktimesinvolved. A number of timecards for employees Kallas,McDonagh, and Baker were admitted into evidenceshowing that reported times had indeed been reduced,generally by no more than 15 minutes. Thus, the Compa-ny responded to inadvertent and short breaks by dockingthe employees' time and, on some occasions, by verbalreprimands. On the other hand, intentional failures torecord substantial breaks, that is, those of more than one-half hour, were punished with disciplinary action, rang-ing from warning letters to discharge. For example, em-547 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees Vodicka, Darcy, and Dahle were terminated in1978, after having been followed, for deliberately failingto report several hours of breaktime. The record indi-cates that Vodicka was guilty of only one such violation.In December 1978, employees Honig and Pecore alsowere terminated for failing to report a 2-1/2-hour break.This, too, was Pecore's and Honig's first reported viola-tion. The third member of this crew, Burchfield, re-ceived only a 15-day suspension, because as Fahey ex-plained he was a 12-year employee and acknowledgedhis wrongdoing. Apart from the surveillance of Vodicka,Darcy, and Dahle, Fahey recalled only one other in-stance in 1975 when a driver was monitored deliberately.However, Fahey related that he, Mudd, and Proctorroutinely followed drivers if they encountered themduring the course of the day.As part of his defense, Baker claimed that the practiceof conveying passengers on election days without man-agement's consent was well es'ablished and widespread.In fact, he claimed that, on the preceding election day inNovember 1979, the drivers' room was crowded withthe employees' companions. Respondent acknowledgedthat the failure to seek permission to transport a passen-ger without prior consent would not, standing alone,normally constitute grounds for discharge. It did notconcede, however, that a policy prohibiting passengerswithout permission was nonexistent. Thus, a series ofwitnesses, including supervisors and employees, testifieduniformly that drivers were required to obtain prior con-sent before taking passengers when making election daydeliveries.E. The Grievance ProceedingAt Baker's request, Dicks met with Fahey on the dayfollowing Baker's discharge in an effort to persuade himto reinstate Baker. Dicks' efforts failed and a formalgrievance was filed which was not resolved at thesecond step. Therefore, a hearing was scheduled beforethe joint grievance committee on March 19, 1981. 2In testifying before the committee, Baker explainedthat he believed that his discharge was due to his in-volvement with union activity. However, according toBaker, the chairman of the committee refused to consid-er that assertion because it was undocumented and un-provable. Moreover, Baker contended that, although hewas permitted to read aloud a sworn statement providedto him by Fox, the committee would not receive thatdocument into evidence nor would it grant Baker a con-tinuance to obtain Fox's appearance at the hearing.Dicks, however, could not recall either that the commit-tee rejected the Fox affidavit or that Baker requested orwas denied a continuance.Minutes of the joint committee hearing, admitted intothe record of this case, reflect that the Fox statementwas appended to that summary. Further, although theminutes indicate that Baker's grievance was denied, theyreflect none of the factors upon which the committeemay have relied in reaching its decision. Rather, the min-Ia Dicks' conduct in pursuing Baker's grievance is altogether inconsist-ent with Baker's claim that the business agent exposed him to manage-ment as the opponent of the incentive proposal and threatened not toprocess his grievance if he were disciplined for refusing to work.utes simply state that "After a further discussion, amotion was made ...that based on the evidence pre-sented and the violation of the company rules, the griev-ance be denied."F. The Alleged Threats to FoxFox testified to a series of threats made to him in themonths following Baker's discharge which allegedlywere designed to restrain him from supporting theCharging Party's version of the events of February 24.The first of these warnings occurred on February 27,according to Fox, when Halliday pointedly remarked tohim that he was married and that jobs were hard tocome by. Then, in explicit terms, Halliday threatened tofire Fox if he testified in Baker's behalf at his grievancehearing. Fox immediately reported this threat to Faheyand asked him to have Halliday apologize. Several dayslater, Fahey told Fox he best forget about the threat,that Halliday was not willing to apologize.Fahey presented a somewhat different picture of thisincident. After Fox related Halliday's threat to him,Fahey admonished Halliday against making such re-marks. Fahey then informed Mudd of the episode. Mudd,too, rebuked Halliday and sent him a memo instructinghim that such remarks were inappropriate. Fahey main-tained that, subsequently, he assured Fox there would beno retaliation against him for participating in Baker'sgrievance.Fox next testified about three conversations withDennis Mudd. The first of these occurred on March 25after the joint committee denied Baker's discharge griev-ance. Fox stated that Mudd thumbed his nose at him andsaid, apparently in a facetious manner, "It was very niceof one of my senior men to put in a written statementagainst me to the Union." This was followed by Mudd'sthreatening to assign Fox to third floor work.'3Mudd described his conversation with Fox in thisway: As Fox was passing his office, he gestured himinside and asked why he lied to the joint grievance com-mittee. When Fox shrugged his shoulders and said,"That's the way it is," Mudd responded that if he werestill dispatching drivers, Fox would be assigned to themore onerous third floor work because of his lies.On another occasion in May, Fox related that he triedto persuade Mudd to reinstate Baker. Mudd refused toreconsider the discharge but suggested that Fox couldbring a halt to the matter by altering his version of theFebruary 24 events and admitting that he knew Bakerhad taken a break and failed to report it.Mudd readily acknowledged one conversation whichFox initiated immediately after he was interviewed byRespondent's counsel during her investigation of Baker'scharge. According to Mudd, Fox urged him to settle thecase and put Baker back to work. Mudd replied that, al-though he had a lot of money invested in training em-ployees such as Fox and Baker and did not relish dis-charging anyone, he would not settle since he believedthe discipline Baker received was proper. He did ask Fox13 Third floor work are industry code words referring to strenuousmoving assignments up and down flights of stairs.548 JOYCE BROTHERS STORAGEwhy he had lied in his statement to the joint grievancecommittee. At this, Fox admitted he may have stretchedthe truth by 20 minutes.Again, sometime in June or July, Fox stated thatMudd asked him if he had considered changing his story,that it would be in his best interest to do so. Fox ex-plained that Mudd's suggestion occurred in conjunctionwith a separate incident in which he and several otheremployees were accused of stealing time. Fox concededthat Mudd apologized to the three men when he discov-ered that the accusation was unfounded.In responding to Fox's last indictment, Mudd recalledthat, in Proctor's presence, he merely assured the driversthat the accusations of stealing time had nothing to dowith Baker. Other than that one reference, he deniedmaking any other comment to Fox or suggesting to himthat he alter his testimony.III. DISCUSSIONA. Deference to Arbitration Is Not WarrantedAt the outset, a question is presented as to whether thedecision of the joint committee upholding Baker's dis-charge precludes a decision on the merits in this forum.The Board has established a policy of deferring to thedecisions of arbitral panels to encourage the voluntarysettlement of labor disputes, but only where (1) the pro-ceedings were fair and regular; (2) the parties agreed thatthe proceedings were final and binding; and (3) theaward was not clearly repugnant to the purpose andpolicies of the Act. Spielberg Manufacturing Company,112 NLRB 1080 (1955). In addition, the Board also re-quires that evidence bearing on the unfair labor practicemust have been presented to and considered by the arbi-trator if the Board is to refrain from hearing the matter.Suburban Motor Freight, Inc., 247 NLRB 146 (1980)."4The General Counsel insists that the proceedingsbefore the joint committee were far from fair and regularfor a number of reasons, not the least of which was thecommittee's purported refusal to receive into evidencethe Fox affidavit or to grant Baker a continuance. More-over, the General Counsel contends that the minutes ofthe meeting were not properly authenticated and there-fore cannot accurately be relied upon as reflecting whatoccurred. With equal insistence, Respondent points outthat the minutes of the hearing establishes that the Foxaffidavit was admitted and that Baker acknowledged onthe record that the hearing was fair and impartial.It is difficult to believe that the joint committee failedto take the Fox statement into account, particularly sinceBaker was permitted to read it aloud. However, since theevidence is somewhat ambiguous on this matter, I am un-prepared to say that Respondent has met its burden ofproving that the proceedings met the first Spielberg crite-rion. However, a more fatal infirmity marks this hearing.Baker stated that, when appearing before the committee,14 As in Suburban Motor Freight. supra at 152, fn. II, no contention ismade here that the committee did not constitute an arbitration bodywithin the meaning of Spielberg. But see Member Jenkins' dissenting opin-ions in Automobile Transport. Inc. 223 NLRB 217 (1976), and TerminalTransport Company. Inc., 185 NLRB 672 t1970), on grounds that arbitralpanel lacked neutral members.he alluded to his union activity. However, apart from hisrepresentations, no proof exists that the committee tookhis testimony into account or gave any consideration tothe factors germane to the statutory issue. The minutesclearly do not mention Baker's alleged protected activi-ty. Indeed, they are barren of any analysis of the evi-dence presented nor do they reflect the reasoning whichunderlay the committee's decision denying Baker's griev-ance. Thus, there is simply no basis upon which to deter-mine whether the unfair labor practice aspect of Baker'sgrievance played a part in the committee's deliberations.Accordingly, without proof that the Suburban MotorFreight criterion was satisfied, deferral to arbitrationwould be inappropriate.B. The Discharge Was LawfulIn cases such as this involving an alleged violation ofSection 8(a)(3), the issue posed is whether an employee'sconcerted activity was the motivating factor in the em-ployer's decision to discipline him. In resolving this issue,the General Counsel bears the burden of proving by apreponderance of the evidence that Baker engaged inunion or other concerted activity and that Respondent'sknowledge of this activity was a significant factor in itsdecision to discharge him. See Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980). I concludethat the General Counsel has failed to meet his thresholdburden, for the evidence fails to establish that, even ifRespondent was aware of Baker's union involvement,that knowledge played any part in its decision to termi-nate him.There can be no dispute that Baker's opposition to theincentive clause and his inquiries about working withouta contract constitute protected concerted conduct. SeeSoundesign Corporation, 232 NLRB 993, 998 (1978).However, given the record in this case, a serious ques-tion must be addressed as to whether Respondent knewof Baker's sentiments.By his own admission, Baker was reluctant to publiclyexpress his views. Nevertheless, the General Counselcontends that management's knowledge is revealed by(a) the January 16 meeting at which Dicks, in manage-ment's presence, branded Baker a militant opponent ofthe incentive clause and the leader of a potentialwalkout; (b) Fahey's 10:30 p.m. telephone conversationwith Baker on January 16; and (c) Halliday's threats ofdischarge on February 11. As discussed above, I foundBaker's accounts of these incidents wholly implausible.Accordingly, they do not provide evidence that manage-ment had specific knowledge of Baker's union activity.Nevertheless, management may have had some reason tobelieve that Baker opposed the incentive clause, if onlyby virtue of the fact that almost all of the union memberssimilarly were opposed. It is also possible that Baker'sparticipation with some nine other Joyce Brothers em-ployees at a meeting with Dicks on January 15 came tomanagement's attention. A more likely source of knowl-edge stems from Baker's participation in a group demandthat Fahey guarantee against reprisals if they chose notto work without a contract. Although such evidence is549 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcircumstantial at best, it is minimally sufficient to giverise to an inference of knowledge.Assuming, therefore, that management was aware ofBaker's attitude, a more fundamental question ariseswhich is never satisfactorily answered: That is, whywould management single out Baker for discipline whena number of his coworkers were far more vocal than hein their opposition to the incentive plan. Baker vastly ex-aggerated his own opposition to the plan and magnifiedthe significance which management attached to hisviews. The truth of the matter is that in comparison tothe positions taken by far more outspoken employeessuch as Osborne, McDonagh, and Mangarelli, none ofwhom was disciplined for his conduct, Baker's opposi-tion was negligible. The reason for Baker's exaggerationis not hard to find: Unless he portrayed himself as a fire-brand, any motivation for his discharge, which mightotherwise be cognizable under the Act, evaporates.The timing of Baker's discharge, a factor often reliedon to prove discrimination in 8(a)(3) cases, works to theGeneral Counsel's disadvantage here and reinforces theconclusion that the discharge was not discriminatorilymotivated. By February 11 when Baker accused Hallidayof threatening to fire him because of his union involve-ment, or by February 24 when he was followed, the per-centage clause had been withdrawn from the bargainingtable and the entire issue had been put to rest with theexecution of a new contract. Similarly, Baker's inquiriesabout working without a contract never were convertedinto a reality and were irrelevant by the time Baker wasdischarged. Moreover, on one occasion when Baker wasthreatened by a coworker for implying he would contin-ue working if a strike occurred, management came to hisdefense.Further, the element of union animus is wholly absentfrom this case. As I found above, it is inconceivable thatMudd made the antiunion remarks which Baker attribut-ed to him in 1978. In terms of recent conduct, credibleevidence from several witnesses established that Muddwas exposed to and even solicited far more abrasivecomments about the incentive proposal than were everforthcoming from Baker. Indeed, by mid-January it isclear that Mudd was disenchanted with the proposal andwas among those on the management team who urgedthat it be abandoned without resort to hard bargainingtactics. In these circumstances, the suggestion that Bakerwas penalized for opposing a clause which the Compa-ny's president had abandoned a month before the dis-charge is insupportable.The General Counsel contends that Respondent's ap-plication of its policy against stealing times was so dis-parately applied to Baker as to constitute evidence of itsunlawful motivation.Baker did not deny Fahey's assertion that he took anexcessive period of time in delivering ballots in Novem-ber 1979, that he transported two passengers on Febru-ary 24, nor that he failed to report a break on his time-card on that date. Therefore, the only factual dispute iswhether he remained in the restaurant for 45 minutes andthen deliberately took an indirect route back to Respond-ent's facility, or whether he and his companion, Fox, re-mained in the restaurant no more than 20 minutes andtook a relatively straightforward road back to the barn.Because of my previous findings with respect toBaker's penchant for distorting the truth, I am not in-clined to believe his version of the events of February24. There are independent reasons why I find that Proc-tor, and not Baker, should be credited. First, I was im-pressed with the authenticity of the contemporaneousnotes which Proctor kept during his surveillance ofBaker. If Proctor wished to dissemble it would havebeen a simple matter to build a case against Baker bystretching the time Baker lingered in the restaurant wellbeyond 45 minutes, and to invent a far more bizarreroute back to the barn. In contrast to Proctor, Fox didnot reconstruct the events of February 24 until 3 weekslater. His ability to recall his and Baker's whereaboutsand timetable with computer-like precision is too remark-able to be believed. Indeed, Fox partially admitted thathe had stretched the truth when he told Fahey that heand Baker might have been in the restaurant 20 minuteslonger than he originally reported. I also find no reasonto assume that Proctor invented each of Baker's twistsand turns through the New Town area. Proctor had nopurpose to do so, whereas Baker and Fox had ample mo-tivation for dissembling. Even if Broadway is somewhatless trafficked than Clark, the city street map shows thatClark is a much more direct route back to the barn.Since it was the street most frequently used by JoyceBrothers drivers, I fail to understand why Baker wouldchose to avoid it. Moreover, even if Baker had trouble-some breaks, they were not damaged enough to preventhim from weaving through some of New Town's sidestreets.It is true, as the General Counsel points out, that Re-spondent's past practices with respect to disciplining em-ployees for stealing time were less than uniform. Surveil-lance was rare and discipline infrequently imposed. How-ever, the record shows that neither surveillance nor dis-charge for stealing time was altogether unprecedentedwhen the circumstances were egregious. Although thiswas the first time Respondent documented Baker's steal-ing more than one-half hour, Fahey's response to thisviolation was not based solely on an unreported 45 to 60minutes. Rather, it was apparent that he reacted toBaker's denying any wrongdoing when confronted withwhat Fahey had good reason to believe was unassailableevidence of his theft of company time. Further, even ifthe record does arouse some suspicion regarding the rea-sons for Baker's discharge, suspicion alone is not suffi-cient to meet the General Counsel's burden of proof thatRespondent's motives were unlawful. See Pork KingCompany, Inc., 252 NLRB 99, 100, fn. 8 (1980); CarromDivision, Affiliated Hospital Products, Inc., 245 NLRB703, fn. 1 (1979).It is a well-established principle that where the trier offact "finds that the stated motive ... is false, he certain-ly can infer that there is another motive. More than thathe can infer that ...the motive is one that the employ-er desires to conceal-an unlawful motive-at leastwhere ...the surrounding facts tend to reinforce thatinference." Shattuck Denn Mining Corporation (Iron King550 JOYCE BROTHERS STORAGEBranch)v. N.LR.B., 362 F.2d 466, 470 (9th Cir. 1966).Even if I were to surmise that Respondent's statedreason for following and then firing Baker was not itsreal reason, it does not follow that its true motive was anunlawful one. It is unnecessary to engage in idle specula-tion as to what, if any, other motive Respondent mayhave had, for I am convinced that it bore no relationshipto Baker's concerted activity. As long as the decision tosever Baker from its employ was not generated by dis-criminatory considerations, Respondent was free to fireBaker for good cause, poor cause, or no cause at all. 15 Itfollows from the above discussion that Respondent didnot violate Section 8(a)(3) and (1) of the Act by dis-charging Baker on February 26, 1981. Accordingly, Ishall recommend dismissal of those paragraphs in thecomplaint alleging that the discharge was unlawful.C. Conclusions as to Independent 8(a)(1) ViolationsAs evident from the discussion supra I did not creditBaker's story that Fahey threatened to discharge him onJanuary 16 or 17 or that Halliday's threat to dischargehim was tied to his union involvement. Accordingly, Ishall recommend the dismissal of paragraphs V(a) and(b) of the complaint.Fox's account of his February 27 encounter with Hal-liday is more troublesome. The issue here is not whetherHalliday made the unlawful statements Fox attributed tohim, but whether, after being advised of those remarks,Respondent took appropriate steps to retract them. If acopy of Mudd's memo chastising Halliday had been sentto Fox, or if Halliday had apologized as Fox requested,there would be little difficulty in resolving this matter.However, without any unequivocal documentation thatRespondent formally communicated its disavowal ofHalliday's threat, Fahey's comment that Fox need notfear retaliation may not have appeared sufficiently reas-suring. As the Supreme Court observed in N.L.R.B. v.Gissel Packing Co., Inc., 395 U.S. 575, 617 (1969):...the precise scope of employer expression ...must be made in the context of its labor relationssetting. .... And any balancing of those rights musttake into account the economic dependence of theemployees on their employers, and the necessarytendency of the former, because of that relationship,to pick up intended implications of the latter thatmight be more readily dismissed by a more disinter-ested ear.It was within Respondent's power to make its retractionclear and convincing. Since it failed to do so, ! concludethat Respondent must be held liable for violating Fox'srights guaranteed by Section 7 of the Act.Resolution of the conflicts between Fox's and Mudd'saccounts of their conversations is even more problemat-ic. I am mindful, on the one hand, that Fox's credibilityis enhanced by the fact that he offered testimony adverseto Respondent although still in its employ. See, e.g. Sani-tas Cura, Inc., d/b/a Parkview Acres Convalescent Center,255 NLRB 1164 (1981); Motz Poultry Company, 2441' See N.LR.B. v. Ace Comb Company, 342 F.2d 841 (8th Cir. 1965);Borin Packing Co.. Inc., 208 NLRB 280 (1974).NLRB 573, 575, fn. 7 (1979). On the other hand, Muddwas seasoned in labor-management relations. Especiallyafter Baker filed an unfair labor practice charge, Muddwould have been exceedingly cautious in oversteppingthe bounds of propriety.Balancing these considerations, I conclude that Re-spondent must be faulted for whatever ambiguity aroseas a result of Mudd's remarks to Fox after the Marchgrievance hearing. Mudd initiated the conversation andacknowledged raising questions regarding Fox's state-ment to the joint committee. He also admitted alludingto third floor work and certainly was in a position to im-plement such discipline if he chose to do so. It was notunreasonable, then, for Fox to read a warning intoMudd's remarks. I conclude, therefore, that however un-intended Mudd's comments to Fox in March violatedSection 8(a)(1) of the Act.I decline to draw the same conclusions about any sub-sequent statements Mudd was alleged to have made. Foxconceded that his recollection of their exchanges wasvague. Further, when questioned closely, he revealedthat Mudd did not ask him to change his testimony;rather, that Mudd expressed his disbelief in Fox's ac-count of the events of February 24. In these circum-stances, Respondent cannot be held accountable forwhatever inferences Fox drew. Accordingly, I shall pro-pose the dismissal of paragraph V(e) of the amendedcomplaint.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Truck Drivers, Oil Drivers, Filling Station & Plat-form Workers, Local 705, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. By threatening Danny Fox with reprisals in March1981 to restrain him from presenting evidence at PatrickBaker's grievance proceeding and for providing a writ-ten statement which was offered at that proceeding, Re-spondent violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices have a close, in-timate, and substantial effect on interstate commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent did not unlawfully threaten to dischargePatrick Baker nor terminate him for discriminatory rea-sons on February 26, 1981.THE REMEDYHaving found that Respondent has engaged in severalunfair labor practices, I will recommend that it be or-dered to cease and desist therefrom and from any like orrelated conduct. Affirmatively, Respondent will be re-quired to take certain affirmative actions including post-ing copies of the notice appended to this Decision.Upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:551 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDER 'The Respondent, Joyce Brothers Storage and VanCompany, Chicago, Illinois, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Threatening any employee with reprisals in orderto prevent him from offering evidence or because he hasoffered a written statement for use at a grievance pro-ceeding.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Post at its Chicago, Illinois, facility copies of theattached notice marked "Appendix."17 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that, insofar as thecomplaint as amended herein alleges other violations ofsa In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."the Act which have not been found, these allegations arehereby dismissed.APPENDIXNOnce To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence and cross-examine witnesses, the Na-tional Labor Relations Board found that we have violat-ed the National Labor Relations Act, and has ordered usto post this notice. We intend to abide by the following:The Act gives all employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.Accordingly, we assure you that:WE WILL NOT threaten any employee with repri-sals in order to prevent him from offering evidenceor because he has offered a written statement foruse at a grievance proceeding.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act.JOYCE BROTHERS STORAGE AND VANCOMPANY552